      Case 3:20-cr-00228-RDM Document 22-1 Filed 08/05/21 Page 1 of 1



                 UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF
                        PENNSYLVANIA

UNITED STATES OF AMERICA                 :
                                         :       3:20-CR-00228
                        vs.              :
                                         :       (Judge Mariani)
KURT MORAN,                              :
                                         :
           Defendant                     :

                                 ORDER

     AND NOW, this _____ day of _____________, 2021, upon

consideration of the Joint Motion for a Continuance of Trial, the Court

hereby finds that a continuance outweighs the best interests of the public

and the Defendant in a speedy trial. Accordingly it is hereby ordered as

follows:

     1.    Trial in this matter is hereby continued;

     2.    Trial is scheduled to commence with the selection of the jury

on ________________, 20___; at ______        .m. and a Pretrial Conference is

scheduled on                            , 20___;

     3.    The period of time from the signing of this Order to the

rescheduled date of trial shall be excluded under the Speedy Trial Act,

Title 18, United States Code, Section 3161(h)(7)(A).


                                  ROBERT D. MARIANI
                                  UNITED STATES DISTRICT JUDGE
